Citation Nr: 0934703	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected left tibia and fibula fracture, 
with leg length shortening and ankle disability.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar strain, secondary to 
left tibia and fibula fracture.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Veteran's January 2008 substantive appeal, via VA Form 
9, he requested a hearing at the RO before a Veterans Law 
Judge, via Travel Board or video conference.  See 38 C.F.R. 
§ 20.700 (2008).  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a Board 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2008).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The Veteran should be scheduled for a 
Travel Board or video conference hearing 
at the RO, in accordance with the 
procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2008), as per the 
Veteran's request, and as the docket 
permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




